Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.177 Filed 04/12/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                          Case No. 18-CR-20675
                                                            Honorable Thomas L. Ludington
ISAAC ISIAH BARNES,

                  Defendant.
________________________________________/

      ORDER DENYING DEFENDANT’S MOTION FOR RELEVANT CONDUCT

       On March 6, 2019, Defendant Isaac Isiah Barnes pled guilty to one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). ECF No. 15. At the time of

sentencing, Defendant was in state custody for violating the terms of his parole. He was sentenced

to 36 months imprisonment consecutive to his state term of imprisonment. ECF No. 25. Defendant

did not appeal his conviction.

       On January 25, 2021, Defendant filed a pro se motion entitled “Motion for Relevant

Conduct § 5G1.3.” ECF No. 31. In his Motion, Defendant seems to argue that this Court should

have awarded him credit for time-served and imposed a concurrent rather than consecutive

sentence. Id. at PageID.161–62. Defendant does not cite any court rule or statute authorizing him

to bring the Motion.

       The Government was directed to respond to Defendant’s Motion and did so on February

17, 2021. ECF Nos. 32, 33. Defendant has not filed a reply brief. For the reasons set forth below,

Defendant’s Motion for Relevant Conduct will be denied.
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.178 Filed 04/12/21 Page 2 of 9




                                                   I.

        As noted in the Government’s Response, Defendant has not clearly articulated the form of

relief that he seeks in his Motion. Consistent with the duty to construe pro se filings liberally,

Estelle v. Gamble, 429 U.S. 97 (1976), this Court will address the two arguments plausibly raised

in the Motion.

                                                  A.

        Defendant first states that the Court “never consider[ed] [] the time spent [sic] in state

custody up until the federal sentencing hearing.” ECF No. 31 at PageID.161. Insofar as Defendant

seeks credit for time-served in state custody, his Motion will be denied.

        Title 18 section 3585 provides,

        (b) Credit for prior custody.--A defendant shall be given credit toward the service
        of a term of imprisonment for any time he has spent in official detention prior to
        the date the sentence commences—
                 (1) as a result of the offense for which the sentence was imposed; or

                 (2) as a result of any other charge for which the defendant was arrested after
                     the commission of the offense for which the sentence was imposed;
        that has not been credited against another sentence.

18 U.S.C. § 3585(b) (emphasis omitted). According to his Presentence Investigation Report

(“PSR”), prior to being sentenced in this case, Defendant was in state custody for a state parole

violation. Even if Defendant’s time in state custody can be credited against his federal sentence,

the Supreme Court has held that the Attorney General is responsible for crediting time-served, not

the district court:

        We do not accept Wilson’s argument that § 3585(b) authorizes a district court to
        award credit at sentencing. Section 3585(b) indicates that a defendant may receive
        credit against a sentence that “was imposed.” It also specifies that the amount of
        the credit depends on the time that the defendant “has spent” in official detention
        “prior to the date the sentence commences.” Congress’ use of a verb tense is
        significant in construing statutes. By using these verbs in the past and present

                                                 -2-
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.179 Filed 04/12/21 Page 3 of 9




       perfect tenses, Congress has indicated that computation of the credit must occur
       after the defendant begins his sentence. A district court, therefore, cannot apply §
       3585(b) at sentencing.

                                               […]

       We agree with the United States that the Attorney General must continue to
       compute the credit under § 3585(b) as he did under the former § 3568.

United States v. Wilson, 503 U.S. 329, 334–35 (1992) (internal citations omitted); see also United

States v. Westmoreland, 974 F.2d 736, 737 (6th Cir. 1992) (“[T]he Supreme Court held that a

district court does not have jurisdiction to apply credit against a sentence under section 3585(b).

Rather, the Attorney General, through the Bureau of Prisons, is to make that determination.”).

       Therefore, to the extent that Defendant asks this Court to grant him credit for time-served

in state custody, his Motion must be denied.

                                                B.

       Defendant next appears to argue that this Court should have imposed a concurrent rather

than consecutive sentence. ECF No. 31 at PageID.161–63. Defendant cites United States v.

Johnson, 553 F.3d 990 (6th Cir. 2009), where the Sixth Circuit reversed a sentence because, inter

alia, the district court did not adequately consider the Guideline Commentary when imposing a

consecutive sentence. To the extent that Defendant seeks to be resentenced to a concurrent term of

imprisonment, his Motion will be denied.

       When a defendant is “subject to an undischarged term of imprisonment,” the sentencing

court may impose a sentence consecutive or concurrent to the undischarged term. 18 U.S.C. §

3584(a). In deciding whether to impose a consecutive or concurrent term, the court “shall consider”

the factors set forth in § 3553(a). Id. § 3584(b). Accordingly, the sentencing court must consider

the Guidelines and “any pertinent policy statement.” Id. §§ 3553(a)(4)–(5).




                                               -3-
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.180 Filed 04/12/21 Page 4 of 9




       As illustrated below, the Guidelines provide different instructions according to the

circumstances of the undischarged term:

       (a) If the instant offense was committed while the defendant was serving a term of
           imprisonment (including work release, furlough, or escape status) or after
           sentencing for, but before commencing service of, such term of imprisonment,
           the sentence for the instant offense shall be imposed to run consecutively to the
           undischarged term of imprisonment.

       (b) If subsection (a) does not apply, and a term of imprisonment resulted from
           another offense that is relevant conduct to the instant offense of conviction
           under the provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant
           Conduct), the sentence for the instant offense shall be imposed as follows:

              (1) the court shall adjust the sentence for any period of imprisonment
                  already served on the undischarged term of imprisonment if the court
                  determines that such period of imprisonment will not be credited to the
                  federal sentence by the Bureau of Prisons; and

              (2) the sentence for the instant offense shall be imposed to run concurrently
                  to the remainder of the undischarged term of imprisonment.

       (c) If subsection (a) does not apply, and a state term of imprisonment is anticipated
           to result from another offense that is relevant conduct to the instant offense of
           conviction under the provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3
           (Relevant Conduct), the sentence for the instant offense shall be imposed to run
           concurrently to the anticipated term of imprisonment.

       (d) (Policy Statement) In any other case involving an undischarged term of
           imprisonment, the sentence for the instant offense may be imposed to run
           concurrently, partially concurrently, or consecutively to the prior undischarged
           term of imprisonment to achieve a reasonable punishment for the instant
           offense.

USSG § 5G1.3. Defendant seems to suggest that this Court should have imposed a concurrent

sentence consistent with subsection (b). See ECF No. 31 at PageID.161–62. However, subsection

(b) only applies in cases where the “term of imprisonment resulted from another offense that is

relevant conduct to the instant offense of conviction.” USSG § 5G1.3(b). The state offense for

which Defendant was convicted in 2012 and later paroled—attempting to deliver or manufacture

a controlled substance—was not “relevant conduct” to his federal offense of being a felon in

                                                -4-
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.181 Filed 04/12/21 Page 5 of 9




possession of a firearm. See id. § 1B1.3(a) (defining “relevant conduct” in part as “all acts and

omissions committed . . . during the commission of the offense of conviction, in preparation for

that offense, or in the course of attempting to avoid detection or responsibility for that offense”).

Rather, Defendant’s sentence was imposed pursuant to subsection (d), which states that the

sentence “may be imposed to run concurrently, partially concurrently, or consecutively to the prior

undischarged term of imprisonment to achieve a reasonable punishment.” § 5G1.3(d); see also id.

§ 5G1.3, comment. (n.4) (“Subsection (d) applies in cases in which the defendant was on federal

or state probation, parole, or supervised release at the time of the instant offense and has had such

probation, parole, or supervised release revoked.”).

       Regarding the application of subsection (d), the Commentary identifies five factors that

should be considered:

             (i)    The factors set forth in 18 U.S.C. § 3584 (referencing 18 U.S.C. §
                    3553(a));

             (ii)   The type (e.g., determinate, indeterminate/parolable) and length of the
                    prior undischarged sentence;

            (iii)   The time served on the undischarged sentence and the time likely to be
                    served before release;

            (iv)    The fact that the prior undischarged sentence may have been imposed
                    in state court rather than federal court, or at a different time before the
                    same or different federal court; and

             (v)    Any other circumstance relevant to the determination of an appropriate
                    sentence for the instant offense.

USSG § 5G1.3, comment. (n.4). To the extent that Defendant relies on Johnson, supra, to argue

that the Commentary factors were not considered at his sentencing, his reliance is misplaced.

       In Johnson, the defendant argued that the district court had abused its discretion by ordering

him to serve his federal sentence consecutive to his undischarged state sentence without



                                                -5-
    Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.182 Filed 04/12/21 Page 6 of 9




considering the appropriate factors. Johnson, 553 F.3d at 996. At sentencing, the district court had

merely “recogniz[ed] [its] discretion to order a concurrent or consecutive sentence” as well as the

§ 3553 factors. Id. at 997–98. The Sixth Circuit remanded the case with instructions that the district

court “show that it has adequately considered § 5G1.3(c) and the relevant commentary in

determining whether [the defendant’s] federal sentence should run consecutive to his undischarged

state sentence.”1 Id. at 998. As the court explained,

         A sentencing court does not abuse its discretion when it makes generally clear the
         rationale under which it has imposed the consecutive sentence and seeks to ensure
         an appropriate incremental penalty for the instant offense. However, this is not
         unfettered discretion, and the record on appeal should show that the district court
         turned its attention to § 5G1.3(c) and the relevant commentary in its determination
         of whether to impose a concurrent or consecutive sentence.

Id. (internal quotation marks and citations omitted). In this case, the propriety of concurrent versus

consecutive sentencing was initially addressed by the Probation Department in the PSR. The PSR

correctly noted that the decision to impose a concurrent or consecutive sentence was committed to

the discretion of this Court and that, given the facts of this case, the commentary would recommend

a consecutive sentence. See USSG § 5G1.3, comment. (n.4) (“[I]n cases in which the defendant

was on federal or state probation, parole, or supervised release at the time of the instant offense[,]

. . . the Commission recommends that the sentence for the instant offense be imposed consecutively

to the sentence imposed for the revocation.”).

         At sentencing, this Court expressly acknowledged its review of the PSR and the lack of

any objections thereto. ECF No. 26 at PageID.103. Later in the hearing, after considering counsels’

arguments and Defendant’s allocution, this Court directly addressed Defendant’s individual

circumstances, including his personal background and criminal history. Id. at PageID.110–12.



1
  Before Guideline Amendment 787 came into effect in 2014, subsection (d) was designated as subsection
(c). See USSG App. C. amend. 787.

                                                 -6-
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.183 Filed 04/12/21 Page 7 of 9




Only then was Defendant sentenced to 36 months imprisonment “to be served consecutive to his

state sentence for the parole violation.” Id. at PageID.112.

          Defendant claims that this Court “never directly acknowledged § 5G1.3,” ECF No. 31 at

PageID.162, but since Johnson was decided, the Sixth Circuit has repeatedly held that there need

only be some evidence in the record that the sentencing court considered § 5G1.3 when imposing

the consecutive sentence, see, e.g., United States v. Hall, 632 F.3d 331, 335–36 (6th Cir. 2011)

(“Hall argues that the district court failed to sufficiently reference § 5G1.3 . . . But a sentencing

court need not do so if there is some other evidence in the record that it considered the section.”);

United States v. Massey, 758 F. App’x 455, 468 (6th Cir. 2018) (affirming consecutive sentence

where sentencing court “reference[d] [] the PSR, § 3553(a), the nature of the offense, Massey’s

criminal record, and the type of sentence that could be imposed”); United States v. Villa, 711 F.

App’x 300, 306 (6th Cir. 2017) (affirming consecutive sentence where sentencing court “clearly

incorporated the § 3553(a) factors in imposing [the consecutive] sentence”); United States v.

Young, 427 F. App’x 492, 496 (6th Cir. 2011) (affirming consecutive sentence where sentencing

court “reviewed the circumstances of the offense, discussed Young’s background and criminal

history, and also carefully considered testimony about Young’s alcohol abuse given by an expert

witness presented by the defense”).

          The record here demonstrates that the appropriate factors were considered before

Defendant was sentenced to a consecutive term of imprisonment. Accordingly, insofar as

Defendant argues that § 5G1.3 was not properly considered at sentencing, his Motion will be

denied.




                                                -7-
    Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.184 Filed 04/12/21 Page 8 of 9




                                                    II.

         In its Order Directing the Government to Respond, this Court noted the lack of any apparent

authority for Defendant’s Motion, stating that Defendant “may be attempting to obtain post-

conviction relief under 28 U.S.C. §§ 2241 or 2255.” ECF No. 32 at PageID.166. In its response,

the Government correctly notes that before recharacterizing Defendant’s Motion as being brought

under § 2255, this Court must notify Defendant of its intent to do so. ECF No. 33 at PageID.174

(citing Castro v. United States, 540 U.S. 375 (2003)).

         However, no such notice is necessary here because there is insufficient reason to

recharacterize Defendant’s Motion. As the Sixth Circuit has explained,

         [D]istrict courts should not recharacterize a motion purportedly made under some
         other rule as a motion made under § 2255 unless (a) the movant, with knowledge
         of the potential adverse consequences of such recharacterization, agrees to have the
         motion so recharacterized, or (b) the court finds that, notwithstanding its
         designation, the motion should be considered as made under § 2255 because of the
         nature of the relief sought, and offers the movant the opportunity to withdraw the
         motion rather than have it so recharacterized.

In re Shelton, 295 F.3d 620, 622 (6th Cir. 2002) (alteration original). Here, Defendant has not

agreed to recharacterize the Motion, and the “nature of the relief sought” would not support

recharacterization. Indeed, the Motion is entitled “Motion for Relevant Conduct § 5G1.3” and

principally seeks credit for time-served while in state custody.2 Accordingly, this Court declines

to recharacterize Defendant’s Motion as a motion for relief under § 2255.




2
  Defendant cites § 2255 only once while seemingly arguing that his trial counsel did not effectively pursue
the issue of credit for time-served at sentencing. See ECF No. 31 at PageID.163.

                                                   -8-
Case 1:18-cr-20675-TLL-PTM ECF No. 34, PageID.185 Filed 04/12/21 Page 9 of 9




                                          III.

       Accordingly, it is ORDERED that Defendant’s Motion for Relevant Conduct, ECF No.

31, is DENIED.



Dated: April 12, 2021                                s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge




                                         -9-
